Filed 8/27/18




      IN THE SUPREME COURT OF CALIFORNIA


CITIZENS FOR FAIR REU RATES et al., )
                                       )
           Plaintiffs and Appellants,  )
                                       )                             S224779
           v.                          )
                                       )                       Ct.App. 3 C071906
CITY OF REDDING et al.,                )
                                       )                         Shasta County
           Defendants and Respondents. )              Super. Ct. Nos. 171377, 172960
____________________________________)


        Article XIII C of the California Constitution1 prohibits local governments
from imposing, increasing, or extending any tax without voter approval. Excepted
from the definition of tax is any charge imposed for a service or product that does
not exceed the reasonable costs of providing it.
        The City of Redding operates an electric utility as a department of its city
government. Each year, the city’s budget includes a transfer from the utility’s
enterprise fund to the city’s general fund. The transfer is designed to compensate
the general fund for the costs of services that other city departments provide to the
utility. The question here is whether article XIII C applies to this interfund
transfer and, if so, how. We conclude that the budgetary transfer itself is not a tax.
That is, it is not the type of exaction that is subject to article XIII C. The rate the
city charges its utility customers is not a tax because it falls under the exception


1       Unspecified references to “article” are to the California Constitution.



                                           1
mentioned above. The undisputed evidence here shows that the challenged rates
did not exceed the reasonable costs of providing electric service. Because the
challenged rates were not taxes, voter approval was not required.
                                I. BACKGROUND
       A.     The Rate Increase
       Operating as a city department, Redding Electric Utility (REU) provides
electricity to local residents and charges rates established by the city council. In
December 2010, the council increased REU’s rates. Plaintiffs2 filed a writ petition
and complaint alleging the city’s action violated article XIII C because it imposed
or increased a tax without voter approval.
       Subject to certain exceptions, the term “ ‘tax’ ” is now defined as “any levy,
charge, or exaction of any kind imposed by a local government.” (Art. XIII C,
§ 1, subd. (e).) The definition excludes a charge imposed for a specific
government service or product if: (1) the service or product is provided directly
and exclusively to those who pay the charge; and (2) the charge does not exceed
the reasonable costs to the local government of providing the service or product.
(Art. XIII C, § 1, subd. (e)(2).) As discussed below, this definition was added to
the constitutional scheme in November 2010.
       The gravamen of plaintiffs’ claim was that the city had embedded in REU’s
rates an excessive charge designed to compensate the city for services its other
departments provided to REU. As a result, REU’s rates exceeded the reasonable




2     Plaintiffs are Citizens for Fair REU Rates, Michael Schmitz, Shirlyn
Pappas, and Fee Fighter LLC.



                                          2
costs of providing electricity and could not be increased without voter approval.3
Some background is needed to understand this claim.
       B.     The PILOT
       Other city departments provide a variety of services to REU. These include
general services, like police and fire protection, along with services provided to
REU as a city department, including billing, finance, and fleet maintenance. To
cover the costs, the city council adopted a practice common among municipalities
that operate utilities: an annual budgetary transfer from the utility’s enterprise
fund to the city’s general fund. An enterprise fund is a budgetary device “used to
track monies received and expended for municipal services where fees or charges
to the users of those services pay wholly or in part for such services.” (Multari et
al., Guide to Local Government Finance in California (2d ed. 2017) p. 27.) All
customer rate payments are deposited in the enterprise fund. REU also realizes
substantial revenue by selling excess electricity to other utilities, and from other
sources as well. That revenue is also placed in the enterprise fund.4
       From 1971 to 1988, the budgetary transfer amount was $330,000. A 1987
study concluded the city was underpaying its general fund for the services
provided to its departments, including REU. The city manager informed the
council that the costs of any service “not met through [a] service charge
[transfer] . . . must necessarily be subsidized by the general taxpayer.”



3      Plaintiffs also claimed the city council’s action violated Government Code
sections requiring electoral approval of tax impositions or increases. (Gov. Code,
§§ 53722, 53723.) These statutory claims are not before us.
4       REU’s enterprise fund is called the “electric utility fund.” The city also
operates waste collection, water, and wastewater utilities. Each has its own
“utility fund.” The term “enterprise fund” is a generic one.



                                          3
        In 1988, the city council adopted a new method for calculating the
compensatory transfer, called the “payment in lieu of taxes” (PILOT). The PILOT
is based on the amount REU would pay in property taxes under Proposition 13 if it
were a private enterprise, rather than a city department. (See post, p. 9 [discussing
Proposition 13].) While REU’s property is not subject to taxation (art. XIII, § 3,
subd. (b)), the city is entitled to recover the value of its provided services. Rather
than calculate the actual cost of those services, the city used the amount a private
utility would pay in property taxes as a proxy for the actual cost. The calculation
was last amended in 2005, five years before the definition of “tax” was added to
article XIII C.
        Throughout this discussion, it will be important to distinguish between the
PILOT transfer in the city’s budget and the rates charged to REU’s customers.
When the city council increased customer rates in December 2010, it recognized
the PILOT as a cost of operation. The city council resolution explained the rate
increase was necessary: “(1) to meet operating expenses and to fund state-
mandated programs; (2) to meet financial reserve needs and requirements; (3) to
obtain funds for capital projects necessary to maintain service reliability; (4) to
meet the costs of purchased power; (5) to meet required state and federal
mandates; and (6) to obtain funds necessary to maintain such intra-City transfers
as authorized by law.” REU’s financial plan for fiscal years 2009 to 2010 through
2013 to 2014 also characterized the PILOT as an operational expense of the
utility.5




5       A table summarizing REU’s five-year financial plan, which was included in
the city’s budget for fiscal years 2009 to 2010 and 2010 to 2011, is attached at
Appendix A.



                                           4
       C.     Plaintiffs’ Claims
       In challenging the rate increase, plaintiffs alleged that the PILOT: (1) was
“embedded” in REU’s increased rates; (2) did not reflect the city’s actual costs to
provide services, but was impermissibly based, like a property tax, on a percentage
of the value of REU’s assets; and (3) was simply a device to collect extra money
from REU’s customers for transfer to the city’s general fund. If the PILOT did not
reflect any actual cost of providing electric service and was not approved by the
electorate, it was a tax under article XIII C. Plaintiffs asked the court to invalidate
the rate-increase resolution to the extent it incorporated the PILOT and to enjoin
enforcement of the rate increase to that same extent.
       The city demurred, arguing that, if plaintiffs were alleging the PILOT itself
was a tax, their claim must fail because article XIII C’s operative provisions were
not in effect when the PILOT was first implemented or last increased.6 Plaintiffs
then made a slight but significant adjustment to their argument. They claimed that
when the PILOT was implemented or increased was irrelevant because they were
challenging the city’s enactment of “inflated electric rates . . . in excess of the
reasonable cost of electric service to REU customers.” The challenged tax,
therefore, was the “ ‘rate which produces the surplus revenues’ ” that are then
transferred to the general fund to pay the PILOT. Consequently, retroactivity was
not an issue presented because the “offending action . . . [was] the creation . . . of
inflated electric utility rates,” which occurred after the effective date of
Proposition 26.


6      Plaintiffs conceded their claims were based on amendments to article XIII
C that became effective after the November 2010 adoption of Proposition 26.
Because the PILOT was not implemented or increased after the adoption of
Proposition 26, the city argued those amendments would not apply to the PILOT.



                                           5
       The city responded that its increased rate, including the PILOT, reflected
the reasonable cost of providing service. Under this theory, REU is treated like a
private utility, which would pay property taxes and pass the cost to its customers
through its rates. Because city-operated REU does not pay property taxes, the city
loses revenue. The PILOT takes into account this “cost” of providing utility
services through its own operation rather than having them provided by a
taxpaying private business. The city also advanced an alternative argument. Even
if the PILOT was not a reasonable cost of providing service, the rate increase did
not violate article XIII C because REU’s rate revenues did not exceed its other
costs and its enterprise fund had sufficient non-rate revenues to pay the PILOT.
       The city’s alternative argument resolves the case. Consequently, we need
not discuss the method used to calculate the PILOT.
       D.     The Budget Action
       In June 2011, the city council approved the city’s budget for fiscal years
2011 to 2012 and 2012 to 2013. Plaintiffs sued again, challenging the budget
resolution. They urged that the new budget suffered from the same defect as the
previous rate increase because it incorporated the PILOT, a tax unapproved by the
electorate. Plaintiffs asked the court to permanently enjoin the city from enforcing
the budget resolution insofar as it affirmed or validated “the PILOT charges.”
       E.     The Trial Court’s Rulings
       The trial court consolidated the actions and entered judgment for the city.
It held that, to the extent plaintiffs were alleging the PILOT itself was an invalid
tax, the claim failed on retroactivity grounds. Plaintiffs’ claims were based on
Proposition 26’s amendments to article XIII C, which became effective on
November 3, 2010. The PILOT was an “already existing component of the REU’s
budget that had been in place for over 20 years,” and the way it was calculated had
not changed since 2005. Because the PILOT was not imposed, increased, or

                                          6
extended on or after November 3, 2010, it “was not a new or increased tax.” Nor
was REU’s rate an invalid tax, because: (1) REU had sufficient non-rate revenues
in the enterprise fund to pay the PILOT, so “there [was] no evidence that the
PILOT is paid out of customer’s [sic] rates”; and (2) even if “the PILOT were part
of the utility rates . . . , it could reasonably be argued that the PILOT is part of the
cost of providing the service.”
       F.     The Court of Appeal’s Decision
       The Court of Appeal reversed in a split decision. The majority began by
rejecting the trial court’s retroactivity analysis. It reasoned that the PILOT was a
line item in REU’s budget “subject to annual discretionary reauthorization by [the]
city council.” Thus, as the majority put it, the PILOT could not be considered as
“grandfathered in” simply because its calculation was last amended before
Proposition 26’s adoption. Instead, the PILOT was imposed each time a new
budget was adopted.7
       The majority then considered whether the PILOT was an invalid tax. The
answer, it reasoned, “turn[ed] on whether the exception in article XIII C, section 1,
subdivision (e)(2), applies.” That exception excludes from the definition of “tax”
any service charge that is (1) paid only by those directly served and (2) does not
exceed the reasonable costs of providing the service. The majority found the
PILOT did not satisfy the exception because it was not “designed to approximate
the reasonable costs of providing electric service in Redding.” Instead, it was a
proxy amount, calculated like a property tax would be. The fact that the PILOT
was paid to the general fund also supported “the conclusion that the payment


7      The majority also found that the PILOT was increased on December 7,
2010, and concluded that the city must “cost justify” that increase. The majority is
incorrect. REU’s rate was increased on December 7, 2010. The PILOT was not.



                                            7
constitutes a revenue-generating tax.” (See Weisblat v. City of San Diego (2009)
176 Cal. App. 4th 1022, 1043.)
       The majority downplayed the trial court’s finding that the PILOT was not
paid out of rate revenues. It reasoned that, “regardless of what else [the city]
might collect from [other sources], it has imposed a PILOT — which it may do
only with voter approval or if able to show it reflects [the city’s] reasonable costs
of providing electric service.” Though it recognized the city incurred “costs to
provide infrastructure and support to [REU],” the majority found the city had
failed to adequately substantiate those costs by proving “the dollar amounts
expended to provide electricity generation or distribution.” It remanded the matter
for the trial court to determine “whether the PILOT reflects the reasonable costs
borne by [the city] to provide electric service.”
       The dissent noted that, technically, the PILOT was not “imposed on
ratepayers.” The dissent also concluded the PILOT was not a tax because it
satisfied the reasonable cost exception. The dissent acknowledged that there was
no “evidence of the exact benefits conferred by [the city] to [REU].” But if the
PILOT conformed to the tax computation for private utilities permitted under
Proposition 13, then the PILOT was a reasonable cost of providing electric
service. The critical question for the dissent was whether the PILOT could
properly be based on the amount a private utility would pay in property taxes. The
dissent concluded it could because the Public Utilities Commission considers a
private utility’s tax liabilities when assessing the fairness of the utility’s rates.
       We take a different analytical approach. While the parties assert various
complex arguments, resolution here is more straightforward.
                                   II. DISCUSSION
       We granted review to resolve three questions: (1) Would the PILOT
generally qualify as a tax under article XIII C, section 1, subdivision (e)?; (2) If so,

                                            8
does the exception, for a charge to cover the reasonable costs of providing a
service or product, apply?; and (3) If not, is the PILOT nonetheless exempt from
Proposition 26 because it was in place when the ballot initiative was adopted?
       A.     Article XIII C
       The scope and application of article XIII C were recently addressed in
Jacks v. City of Santa Barbara (2017) 3 Cal.5th 248 (Jacks) and City of San
Buenaventura v. United Water Conservation Dist. (2017) 3 Cal.5th 1191 (San
Buenaventura). California voters have, over the past four decades, adopted a
series of initiatives designed to limit the authority of state and local governments
to impose taxes without voter approval. (Jacks, at p. 257.)
       The first of these initiatives was Proposition 13, adopted in 1978. It added
article XIII A to the state Constitution “to assure effective real property tax relief
by means of an ‘interlocking “package” ’ ” of four provisions. (Sinclair Paint Co.
v. State Bd. of Equalization (1997) 15 Cal. 4th 866, 872 (Sinclair Paint).) The first
provision capped the ad valorem8 real property tax rate at one percent (art. XIII A,
§ 1); the second limited annual increases in real property assessments to two
percent (art. XIII A, § 2); the third required that any increase in statewide taxes be
approved by two-thirds of both houses of the Legislature (art. XIII A, § 3); and the
fourth required that any special tax imposed by a local government entity be
approved by two-thirds of the qualified electors (art. XIII A, § 4). Thus, with its
first two provisions, Proposition 13 limited local government authority to increase
property taxes. Further, “since any tax savings resulting from the operation of [the
first two provisions] could be withdrawn or depleted by additional or increased


8     An “ad valorem tax” is a “tax imposed proportionally on the value of
something (esp. real property), rather than on its quantity or some other measure.”
(Black’s Law Dict. (10th ed. 2014) p. 1685, col. 1.)


                                           9
state or local levies of other than property taxes, sections 3 and 4 combine to place
restrictions upon the imposition of such taxes.” (Amador Valley Joint Union High
Sch. Dist. v. State Bd. of Equalization (1978) 22 Cal. 3d 208, 231.)
       In 1996, the voters adopted Proposition 218, known as the “ ‘Right to Vote
on Taxes Act.’ ” (Jacks, supra, 3 Cal.5th at p. 259.) It added articles XIII C and
XIII D to the state Constitution. Article XIII D, like the first two provisions of
article XIII A, limits the authority of local governments to assess taxes and other
charges on real property. (See San Buenaventura, supra, 3 Cal.5th at pp. 1203-
1204.) Article XIII C buttresses article XIII D by limiting the other methods by
which local governments can exact revenue using fees and taxes not based on real
property value or ownership. As enacted, article XIII C provided that “[a]ll taxes
imposed by any local government shall be deemed to be either general taxes or
special taxes.” (Art. XIII C, § 2, subd. (a).) Local governments may not impose,
increase, or extend: (1) any general tax, unless approved by a majority vote at a
general election; or (2) any special tax, unless approved by a two-thirds vote.
(Art. XIII C, § 2, subds. (b), (d).)
       Significantly, Proposition 218 did not define the term “tax.” That
definition was provided 14 years later, with the passage of Proposition 26 in
November 2010. Proposition 26’s findings stated that, despite the adoption of
Propositions 13 and 218, “California taxes have continued to escalate.” (Voter
Information Guide, Gen. Elec. (Nov. 2, 2010) text of Proposition 26, § 1, subd.
(c), p. 114.) The findings also took note of a “recent phenomenon whereby the
Legislature and local governments have disguised new taxes as ‘fees’ in order to
extract even more revenue from California taxpayers without having to abide by
[the] constitutional voting requirements.” (Id., subd. (e) unenumerated par.)
       To ensure the effectiveness of Propositions 13 and 218, Proposition 26
made two changes to article XIII C. First, it specifically defined “ ‘tax,’ ” and did

                                         10
so broadly, to include “any levy, charge, or exaction of any kind imposed by a
local government.” (Art. XIII C, § 1, subd. (e).) However, the new definition has
seven exceptions. A charge that satisfies an exception is, by definition, not a tax.
The relevant exception here involves charges “imposed for a specific government
service or product provided directly to the payor that is not provided to those not
charged, and which does not exceed the reasonable costs to the local government
of providing the service or product.” (Art. XIII C, § 1, subd. (e)(2).)9
       Second, Proposition 26 requires the local government to prove “by a
preponderance of the evidence that . . . [an] exaction is not a tax, that the amount
is no more than necessary to cover the reasonable costs of the governmental
activity, and that the manner in which those costs are allocated to a payor bear a
fair or reasonable relationship to the payor’s burdens on, or benefits received from,
the governmental activity.” (Art. XIII C, § 1, subd. (e).)
       B.     Is Either the PILOT, or REU’s Rate, a Tax Under Article XIII C?
       Based on article XIII C’s structure, it is apparent that a challenge to an
alleged tax involves three questions: (1) Is the alleged tax a levy, charge, or

9       The other six exceptions are for (1) charges “imposed for a specific benefit
conferred or privilege granted directly to the payor that is not provided to those not
charged, and which does not exceed the reasonable costs to the local government
of conferring the benefit or granting the privilege” (art. XIII C, § 1, subd. (e)(1));
(2) charges “imposed for the reasonable regulatory costs to a local government for
issuing licenses and permits, performing investigations, inspections, and audits,
enforcing agricultural marketing orders, and the administrative enforcement and
adjudication thereof” (art. XIII C, § 1, subd. (e)(3)); (3) charges “imposed for
entrance to or use of local government property, or the purchase, rental, or lease of
local government property” (art. XIII C, § 1, subd. (e)(4)); (4) fines, penalties, or
other monetary charges “imposed by the judicial branch of government or a local
government, as a result of a violation of law” (art. XIII C, § 1, subd. (e)(5)); (5)
charges “imposed as a condition of property development” (art. XIII C, § 1, subd.
(e)(6)); and (6) “[a]ssessments and property-related fees imposed in accordance
with the provisions of Article XIII D” (art. XIII C, § 1, subd. (e)(7)).



                                          11
exaction imposed by a local government?; (2) Does it satisfy an exception to the
definition of tax?; and (3) If it does not, was it properly approved by the voters? If
a levy, charge, or exaction is imposed by a local government and does not fit
within an exception, it is a tax which must be approved by the voters in order to be
valid.
                1.     The PILOT Is Not a Tax
         Whether the PILOT is a levy, charge, or exaction subject to article XIII C is
a question of law to be decided by independent review. (Sinclair Paint, supra, 15
Cal.4th at pp. 873-874.) The majority below did not explicitly address this
question. But its reasoning shows that it considered the PILOT a potential tax
under article XIII C. It explained that the city had “imposed [the] PILOT —
which it may do only with voter approval or if able to show it reflects [the city’s]
reasonable costs of providing electric service.” Thus, in the majority’s view, the
PILOT was a tax, requiring voter approval, unless it satisfied an exception.
         The city and various amici curiae argue the majority was wrong. As one
amicus puts it, “[t]he budgetary act of transferring sums from one fund to the
other does not constitute” the imposition of a levy, charge, or exaction by a local
government on those who pay the charge. Accordingly, the PILOT per se cannot
be a tax. It is only the rate, not the PILOT, that is imposed on customers for
electric service. The critical question is whether REU’s rates themselves exceeded
its reasonable costs of providing electricity.
         Plaintiffs do not directly contest this premise. Consistent with their
response to the city’s demurrer (see ante, p. 5), they acknowledge that the PILOT
itself is not a tax. They admit the “only fees, charges or exactions . . . that would
come within the purview of [article XIII C] would be [REU’s] electric rate.”
Plaintiffs recognize that the PILOT is better characterized “as a ‘cost’ item [that]
the electric utility . . . may recover through the rates as with all other costs of the

                                           12
enterprise.” Nevertheless, plaintiffs creatively argue we should affirm the Court
of Appeal’s judgment because the PILOT transfer is “in the nature” of an unlawful
tax. Plaintiffs argue, by reverse reasoning, that, “[i]f the imposition of the inflated
rates has been found to be a ‘tax’ then the funds collected and transmitted for the
PILOT naturally would also be ‘taxes.’ ” Reaching into the unrelated realm of
search and seizure jurisprudence, they characterize the PILOT as the “ ‘fruit of the
poisonous tree’ — with the ‘poisonous tree’ being the collection of electric rates in
excess of the ‘reasonable costs to the local government of providing the service or
product[,]’ . . . and the PILOT the ‘poisonous fruit.’ ”
       As we shall see, the argument fails because its presupposed premise, that
rate revenues exceed reasonable costs, is not borne out by the record. Before
turning to those facts, however, we address two cases relied on by both plaintiffs
and the majority below: Howard Jarvis Taxpayers Assn. v. City of Roseville
(2002) 97 Cal. App. 4th 637 (Roseville); and Howard Jarvis Taxpayers Assn. v.
City of Fresno (2005) 127 Cal. App. 4th 914 (Fresno). Neither case provides the
support suggested because of factual distinctions.
       In Roseville and Fresno, the Courts of Appeal held that transfers like the
PILOT were invalid property-related fees under article XIII D.10 In Roseville, the
city operated municipal water, sewer, and refuse collection utilities. (Roseville,


10      Under article XIII D, section 6, an agency may not extend, impose, or
increase a property-related fee unless it meets all of the following requirements:
(1) the revenues derived from the fee may not exceed the amount required to
provide the property-related service; (2) the revenues derived from the fee may not
be used for any purpose other than that for which the fee was charged; (3) the
amount imposed on any parcel or person may not exceed the proportional costs of
the service attributable to the parcel; (4) the service must be immediately available
to the owner of the property upon which the fee is imposed; and (5) the fee may
not be imposed for general governmental services. (Art. XIII D, § 6, subd. (b).)
13
supra, 97 Cal.App.4th at p. 638.) Each year, the city transferred to its general
fund from each utility’s enterprise fund four percent of the utility’s total budgeted
costs. (Id. at pp. 639, 648.) The purpose was to replace the revenue the city
would have received as franchise fees from private utilities. (Id. at p. 639.) The
full transfer amount was recovered from customers through rate payments. (Id. at
p. 638.) The Court of Appeal held that the charge to recover the transfer amount
was an invalid property-related fee because it exceeded the amounts required to
provide the utility services, and because revenues derived from the charge were
used for unrelated purposes. (Id. at pp. 647-650.)
       In Fresno, the city operated several utilities. (Fresno, supra, 127
Cal.App.4th at p. 918.) The city charter required all utility profits to be applied to
rate reductions, but permitted each utility to pay to the city’s general fund an
amount “ ‘in lieu of property and other taxes normally placed upon private
business enterprises.’ ” (Id. at p. 917.) Under that authority, the city collected an
in-lieu fee equal to one percent of the assessed value of each utility’s fixed assets.
(Ibid.) These fees were blended into each utility’s service charges. (Id. at p. 918.)
The Fresno court held the in-lieu fee invalid under article XIII D. The court
acknowledged that the city “undoubtedly has . . . costs generated by the utility
departments” (id. at p. 922), but it held the in-lieu fee invalid as calculated because
the city had failed to “reasonably determine” those costs (id. at p. 923).
       Although Roseville and Fresno involved several of the concepts at issue
here, those cases are distinguishable in two key respects. First, Roseville and
Fresno were decided under article XIII D, which restricts both (1) the amount of a
property-related fee and (2) the manner in which fee proceeds are spent. Like an
exaction subject to article XIII C, a property-related fee violates article XIII D if
the revenues derived from the fee exceed the amount required to provide the
property-related service. (See art. XIII D, § 6, subd. (b)(1).) But a property-

                                          14
related fee can also violate article XIII D if revenues derived from the fee are used
for any purpose other than that for which it was imposed (see art. XIII D, § 6,
subd. (b)(2)) or if the fee is imposed for general government services (see art. XIII
D, § 6, subd. (b)(5)). Thus, in Roseville and Fresno, the fact that the utilities were
transferring rate proceeds to the cities’ general funds, where those proceeds could
be used for general government services, created an independent violation of
article XIII D. (See Roseville, supra, 97 Cal.App.4th at p. 650.) Article XIII C
contains no such restriction. So long as the amount charged by a local government
for a service does not exceed the reasonable costs of providing it, the charge is not
a tax. (See art. XIII C, § 1, subd. (e)(2).)11
       Webb v. City of Riverside (2018) 23 Cal.App.5th 244 supports the
conclusion that an interfund transfer is not a tax. There, the City of Riverside
operated a municipal electric utility and, as here, made an annual transfer from the
utility’s enterprise fund to the city’s general fund. (Id. at p. 248.) The city
changed the methodology for calculating the interfund transfer. The change
increased the transfer amount but not customer rates. (Id. at p. 249.) The plaintiff
filed an action alleging that the “fund transfers constitute[d] a tax increase because
they alter[ed] the methodology used to calculate the amount of money Riverside
transfers from the electric utility reserve to the general fund.” (Id. at p. 248.) The
Court of Appeal rejected that argument, holding the relevant inquiry for purposes
of article XIII C was whether the amount charged to ratepayers had increased. (Id.

11      Indeed, the Fresno court rejected an argument similar to the one plaintiffs
make here. There, the city argued its in-lieu fee was not an invalid property-
related fee under article XIII D because it was actually a tax regulated by article
XIII C. (Fresno, supra, 127 Cal.App.4th at p. 926.) Though the case was decided
before Proposition 26 specifically defined the term “tax,” it is relevant because the
court found that the city had failed to show that the in-lieu fee “constitute[d] a tax
on utilities consumers in any meaningful sense of the word ‘tax.’ ” (Id. at p. 927.)


                                           15
at p. 259.) The court reasoned that, even if the change in methodology resulted in
an increased transfer amount, there was no tax increase “if it does not increase the
amount levied on Riverside ratepayers.” (Id. at p. 260.) Webb correctly identifies
the electric rate charged by the utility as the “ ‘levy, charge, or exaction’ ” subject
to article XIII C’s restrictions. (Id. at p. 258.)
       Roseville and Fresno are distinguishable in another respect. In those cases,
it was clear the interfund transfers directly increased customer rates. In Roseville,
the Court of Appeal noted that the transfer amount was “paid by the utility
ratepayers.” (Roseville, supra, 97 Cal.App.4th at p. 638.) In Fresno, the city’s
charter required its utilities to apply all uncommitted profits to rate reductions and
the court explained that “[t]he [transfer] amount paid by each utility is passed
through to its customers.” (Fresno, supra, 127 Cal.App.4th at p. 918.) Based on
the records before them, those courts did not have to differentiate between the
challenged interfund transfers and the rates charged by the utilities. Indeed, in
Fresno, the plaintiffs’ summary judgment motion “did not distinguish between the
in lieu fee itself, imposed by Fresno on its utility departments, and the effect of the
fee on ratepayers as the fee is recovered (along with all the rest of a department’s
budgeted costs) as part of monthly utility bills.” (Fresno, at p. 919.)
       Here, on the other hand, there is no evidence that REU customers paid the
PILOT through rate payments. Instead, as described below, REU had more than
enough non-rate revenue to cover the PILOT. Unlike the in-lieu fees in Roseville
and Fresno, the PILOT was not necessarily passed through to and imposed on
ratepayers. We reject plaintiffs’ invitation to treat the PILOT as a tax despite their
admission it is not one. It is necessary to distinguish between REU’s rate and the
PILOT. The majority below failed to make this distinction.




                                            16
              2.     Retroactive Application of Proposition 26
       As mentioned, the trial court ruled that plaintiffs’ claim failed in part
because Proposition 26 does not operate retroactively, and the PILOT had not
been imposed, increased, or extended since November 3, 2010. Because the
PILOT itself is not a tax subject to article XIII C’s limitations, we need not decide
whether Proposition 26 operates retroactively. REU’s rate was increased after the
effective date of Proposition 26. No issue of retroactive application is presented.
              3.     Is REU’s Rate a Tax?
       The question remains whether REU’s rate was a tax. The city concedes the
rate is a levy, charge, or exaction imposed by a local government and that the
December 2010 rate increase was not approved by the voters. The question, then,
is whether the rates paid by REU’s customers exceeded the reasonable costs of
providing electrical service. The reasonable costs include expenditures to generate
and acquire electricity and other costs typical of utility operations. (Hansen v.
City of San Buenaventura (1986) 42 Cal. 3d 1172, 1181 (Hansen); see also,
Roseville, supra, 97 Cal.App.4th at pp. 647-648 [“what it costs to provide such
services includes all the required costs . . . , short-term and long-term, including
operation, maintenance, financial, and capital expenditures.”) The city bears the
burden of proof on this question. (Art. XIII C, § 1, subd. (e), unenumerated par.)
       Plaintiffs argue that REU’s rates did not satisfy the exception because they
incorporated the PILOT. The city, they urge, failed to show the PILOT reflected
any actual costs of providing electric service. If the PILOT is included in REU’s
budget as an expense and it exceeds the costs of services it is designed to cover,
then REU’s rates must necessarily be invalid taxes. The city counters that REU’s
rates were not taxes because REU had sufficient non-rate revenues to pay the
PILOT. Put another way, the city argues the amount of the PILOT is irrelevant to



                                          17
the determination whether the rate is a tax because rate revenues were not used to
cover the PILOT amount. The majority below rejected this argument.
       The majority’s reasoning was flawed. A similar set of circumstances was
addressed in Northern California Water Assn. v. State Water Resources Control
Bd. (2018) 20 Cal.App.5th 1204 (Northern California Water). There, the
plaintiffs challenged a water rights permit fee imposed by the State Water
Resources Control Board. The evidence showed that the total costs of the permit
program were approximately $9.06 million, and that “[r]oughly 51 percent of that
amount was paid for by [permit] fees ($4.608 million), 43 percent from the state’s
general fund ($3.865 million), and the remaining 6 percent from the tobacco tax
fund ($355,000), federal trust fund ($150,000), and reimbursements ($88,000).”
(Id. at p. 1224.) The plaintiffs argued the permit fee was a tax because others, who
did not pay the fee, benefitted from the program. (Id. at p. 1221.) Because overall
program costs were higher than they would have been had the program not
benefitted non-payors, the fee that contributed to covering those costs must be a
tax. The Court of Appeal disagreed. It reasoned that, even though non-payors
benefitted from program activities, that fact was “relevant only if the regulatory
costs attributable to [them] necessarily were allocated to the affected fee payors. If
other sources of funding, such as the state’s general fund, were sufficient to cover
the regulatory costs attributable to [those who benefitted but did not pay], it does
not matter that [they] were not charged a fee.” (Id. at p. 1221, italics added.) The
court then concluded the fee was not a tax because “general fund support for the
Division’s regulatory activities . . . was more than enough . . . to cover the costs
attributable to [those who benefitted but did not pay].” (Id at p. 1224. ) In other
words, fee payors were not being forced to cover those costs because there was
sufficient general fund support to cover them.



                                          18
       Northern California Water demonstrates that the mere existence of an
unsupported cost in a government agency’s budget does not always mean that a
fee or charge imposed by that agency is a tax. The question is not whether each
cost in the agency’s budget is reasonable. Instead, the question is whether the
charge imposed on ratepayers exceeds the reasonable costs of providing the
relevant service. If the agency has sources of revenue other than the rates it
imposes, then the total rates charged may actually be lower than the reasonable
costs of providing the service.
       The record shows that to be the case here. The city prepared a five-year
financial plan for REU in 2009. (See ante, p. 4; see also, Appendix A.) In fiscal
year 2010 to 2011, when the city council adopted the rate increase, REU was
projected to collect $102.1 million in rate revenues. REU’s expenses were
projected as follows: power supply ($82.3 million); operations and maintenance
($28.5 million); debt service ($13.9 million); revenue-funded capital projects ($5.2
million); rolling stock and major plant maintenance ($0.8 million); and the PILOT
($6.0 million). These projected expenses would result in a $34.6 million shortfall
between rate revenues and projected expenses. That gap was to be bridged with
the surplus in the enterprise fund and revenues from a variety of non-rate sources.
       The only expense plaintiffs challenged was the PILOT. At oral argument,
their counsel conceded that they do not challenge any of REU’s other projected
expenses as unreasonable.12 We return to the critical question under article XIII
C. It is clear that, even if we ignore the PILOT, the rate charged does not exceed
the concededly reasonable costs of providing electric service. For 2010 to 2011,
projected rate revenues were $102.1 million. Unchallenged expenses were


12     There is no suggestion that a significant portion of these costs must be
allocated to any activity other than providing electricity to ratepayers.


                                         19
$130.7 million, excluding the $6 million PILOT. Thus, projected, uncontested
costs would exceed rate revenues by $28.6 million. Similar shortfalls were
expected for subsequent years: $21 million in 2011 to 2012 and $12.6 million in
2012 to 2013.13 In other words, for all years potentially at issue, the undisputed
evidence shows that REU’s rates were not taxes. Total rate revenue was less than
the concededly reasonable costs of providing electric service.14
       A fundamental premise underlying plaintiffs’ argument and the majority’s
holding below is that the city was required to subsidize REU’s rates by using its
non-rate revenues. If the city were required to cover REU’s expenses with non-
rate revenue, the city could not claim that its use of non-rate revenue to cover the
PILOT removed the rate charged from the definition of a “tax.” That is, if
subsidization of rates with non-rate revenue was required, the PILOT would have
to be shown to be a reasonable cost because the PILOT was part of the rate
calculation. But such subsidization is not required by California law. Before the


13     REU projected the following expenses for fiscal year 2011 to 2012: power
supply ($80.4 million); operations and maintenance ($29.4 million); debt service
($13.9 million); revenue-funded capital projects ($6.0 million); rolling stock and
major plant maintenance ($1.4 million); and the PILOT ($6.1 million). Excluding
the PILOT leaves $131.1 million in unchallenged costs for that year, against
$110.1 million in rate revenues. (See Appendix A.) Projected expenses for fiscal
year 2012 to 2013 were: power supply ($79.8 million); operations and
maintenance ($30.3 million); debt service ($13.9 million); revenue-funded capital
projects ($6.2 million); rolling stock and major plant maintenance ($4.0 million);
and the PILOT ($6.3 million). Excluding the PILOT leaves $134.2 million in
unchallenged costs, against $121.6 million in rate revenues. (See Appendix A.)
14     We have concluded that REU’s rates were not taxes because total rate
revenue was insufficient to cover the operating costs that plaintiffs concede were
reasonable. As a result, we need not consider the city’s arguments that the PILOT
was also a reasonable cost of providing electric service. Any calculation that
included the PILOT as a reasonable cost would only establish that the gap between
rate revenues and reasonable costs was even larger.


                                         20
adoption of Propositions 218 and 26, the rule in California was that a municipal
utility’s “rates need not be based purely on costs.” (Hansen, supra, 42 Cal.3d at p.
1182.) Article XIII C changed that rule, but it does not operate to require
subsidization. Instead, for any service charge to which the article applies, a local
government must either charge a rate that does not exceed the reasonable costs of
providing the service or obtain voter approval for rates that exceed costs. Article
XIII C does not compel a local government utility to use other non-rate revenues
to lower its customers’ rates.
       Plaintiffs cite no authority for their assertion that REU was “legally
required” to subsidize its rates with non-rate revenues. Settled authority runs to
the contrary. “[T]here is no . . . mandate that municipally owned public utilities
pass along to the ratepayers any savings in its costs of providing service.”
(American Microsystems, Inc. v. City of Santa Clara (1982) 137 Cal. App. 3d 1037,
1043.) In addition, when “a governmental entity is authorized to exercise a power
purely proprietary, the law leans to the theory that it has full power to perform it in
the same efficient manner as a private person would.” (City of Oakland v. Burns
(1956) 46 Cal. 2d 401, 407.) The majority below was wrong to reject, as
irrelevant, the city’s argument that REU’s rates were not taxes because the PILOT
was not paid out of rate revenues.
       This discussion demonstrates that there was no transfer of rate payments to
the general fund, as there was in Roseville and Fresno. The total revenue realized
from rate payments was insufficient to cover REU’s other operating expenses. As
a result, all rate revenues went to covering REU’s uncontested operating costs.
The remaining unpaid shortfall and the PILOT had to be satisfied from REU’s
other sources of income. Because the budgetary transfer was not paid out of rate
revenues, it was not part of a charge imposed on ratepayers. Contrary to plaintiffs’



                                          21
assertion, the PILOT did not operate to generate “extra money” to the general
fund. The rate payments simply did not generate surplus revenue.
                                III. DISPOSITION
       Neither the budgetary transfer calculated by using the PILOT, nor the rate
charged during the years at issue, constituted a tax under article XIII C. The
judgment of the Court of Appeal is reversed.


                                                         CORRIGAN, J.
       WE CONCUR:

       CANTIL-SAKAUYE, C. J.
       CHIN, J.
       LIU, J.
       CUÉLLAR, J.
       KRUGER, J.
       MIHARA, J.*




*      Associate Justice of the Court of Appeal, Sixth Appellate District, assigned
by the Chief Justice pursuant to article VI, section 6 of the California Constitution.


                                         22
                                   APPENDIX A

          Five-Year                       Fiscal Years Ending June 30
       Financial Plan           2009     2010    2011    2012     2013    2014
Electric Utility [Enterprise]
                                40.7      32.2   25.7    18.9    15.0     14.7
Fund Beginning Balance
Rate Adjustments                7.84% 7.84% 9.10%        9.10%   9.10%    9.10%
                                Operating Revenues
Retail Electric Sales
                                86.3      93.4   102.1   110.1   121.6    134.6
[rate revenues]
Wholesale Electric Sales         26.6    22.7    18.7     12.2    11.7     10.5
Miscellaneous Income              6.1     5.4     5.7      5.9     6.0     6.2
Total                           119.0 121.5 126.5        128.2   139.3    151.3
                                Operating Expenses
Power Supply                     85.0    81.4    82.3    80.4    79.8     81.1
Operation & Maintenance
                                26.0      27.5   28.5    29.4    30.3     31.2
(O & M)
Total                           111.0    108.9   110.8   109.8   110.1    112.3

Net Operating Revenue            8.0    12.6    15.7     18.4    29.2     39.0
Total Net Debt Service           5.2    10.0    13.9     13.9    13.9     14.0
Revenue - Debt Service           2.8     2.6     1.8      4.5    15.3     25.0
                           Other Revenues and Expenses
Other Revenues                   2.1     1.6     1.2      0.9     0.7      0.7
Bond Proceed
                                 6.0      2.0     2.0     4.0     0.0      0.0
Reimbursements
General Fund Payback for
                                 0.2      0.2     0.2     0.2     0.2      0.2
Land Purchase
Revenue-Funded Capital
                                (6.5)    (5.8)   (5.2)   (6.0)   (6.2)    (6.3)
Projects
PILOT                           (5.2)    (6.1)   (6.0)   (6.1)   (6.3)    (6.5)
Rolling Stock, Major Plant
                                (7.9)    (1.0)   (0.8)   (1.4)   (4.0)    (5.5)
Maintenance
Total                           (11.3)   (9.1)   (8.6)   (8.4)   (15.6)   (17.4)

Increase (Decrease) in Funds (8.5)       (6.5)   (6.8)   (3.9)   (0.3)     7.6
Electric Utility Fund Ending
                              32.2        25.7   18.9    15.0    14.7     22.3
Balance
Reserves (as % of O & M)     29.0%       23.7%   17.1%   13.6%   13.4%    20.0%
Debt Service Coverage Ratio 1.93          1.42    1.22    1.39    2.14     2.85



                                         23
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Citizens for Fair REU Rates v. City of Redding
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 233 Cal. App. 4th 402
Rehearing Granted

__________________________________________________________________________________

Opinion No. S224779
Date Filed: August 27, 2018
__________________________________________________________________________________

Court: Superior
County: Shasta
Judge: William Gallagher

__________________________________________________________________________________

Counsel:

McNeill Law Offices and Walter P. McNeill for Plaintiffs and Appellants.

Arthur Jarvis Cohen and Harry Zavos for Glendale Coalition for Better Government as Amicus Curiae on
behalf of Plaintiffs and Appellants.

Trevor A. Grimm, Jonathan M. Coupal, Timothy A. Bittle and J. Ryan Cogdill for Howard Jarvis
Taxpayers Association as Amicus Curiae on behalf of Plaintiffs and Appellants.

Meriem L. Hubbard and Ralph W. Kasarda for Pacific Legal Foundation as Amicus Curiae on behalf of
Plaintiffs and Appellants.

Nielsen Merksamer Parrinello Gross & Leoni, Steven A. Merksamer, Eric J. Miethke and Kurt R. Oneto for
California Taxpayers Association as Amicus Curiae on behalf of Plaintiffs and Appellants.

Colantuono & Levin, Colantuono, Highsmith & Whatley, Michael G. Colantuono, Amy C. Sparrow,
Michael R. Cobden, Jon R. di Cristina and Megan S. Knize for Defendants and Respondents.

Braun Blaising McLaughlin & Smith, C. Anthony Braun, Justin C. Wynne and Daniel E. Griffiths for
California Municipal Utilities Association as Amicus Curiae on behalf of Defendants and Respondents.

Jarvis, Fay, Doporto & Gibson, Benjamin P. Fay and Rick W. Jarvis for League of California Cities and
California State Association of Counties as Amici Curiae on behalf of Defendants and Respondents.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Walter P. McNeill
McNeill Law Offices
280 Hemsted Drive, Suite E
Redding, CA 96002
(530) 222-8992

Michael G. Colantuono
Colantuono, Highsmith & Whatley
790 E. Colorado Boulevard, Suite 850
Pasadena, CA 91101-2109
(213) 542-5700